As filed with the Securities and Exchange Commission on November 30, 2007 Registration Statement No. 333-144524 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 AMENDMENT NO. 2 TO FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NCOAT, INC. (Name of issuer in its charter) Delaware 3470 98-0375406 (State of incorporation) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 7237 Pace Drive P.O. Box 38 Whitsett, NC27377 (336) 447-2000 (Address and telephone number of registrant's principal executive offices and principal place of business) PAUL S CLAYSON 7237 Pace Drive P.O. Box 38 Whitsett, NC27377 (336) 447-200 (Name, Address and telephone number of agent for service) Copies to: Darrin M. Ocasio, Esq.; David B. Manno, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York10006 (212) 930-9700 (telephone) (212) 930-9725 (fax) APPROXIMATE DATE OF COMMENCEMENT OF PROPOSED SALE TO THE PUBLIC: From time to time after this Registration Statement becomes effective. If the securitiesbeingregistered on this Form are being offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. [ x ] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act,please check the followingboxes and list the Securities Act registrationstatement number of the earlier effective registration statement for the same offering. [] If this Form is apost-effectiveamendment filed pursuant to Rule 462(c) under the Securities Act, check the following boxes and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If delivery of theprospectusisexpectedto be madepursuant to Rule 434, please check the following box. [] Title of Class of Securities to be Registered Amount To be Registered (1) Proposed Maximum Aggregate Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $0.0001 par value per share 5,171,719 shares(2) $.49(3) $2,534,142.31 (3) $77.80(3) Common Stock, $0.0001 par value per share 22,500,000 shares(4) $.49(3) $11,025,000 (3) $388.47(3) Common Stock, $0.0001 par value per share 3,633,552 shares(5) $.49(3) $ 1,780,440.48 (3) $54.66(3) Total number of securities to be registered 31,305,271 shares $ 15,339,582.79 $470.93* (1) Represents the registration for resale by the selling shareholders listed in the table at page 9 of this prospectus (the “Selling Shareholders”) of a portion of the common stock issued or issuable to the Selling Shareholders upon (i) conversion of convertible notes and debentures and (ii) exercise of warrants, issued to the Selling Shareholders. (2) Represents shares of the Company’s common stock issued to the Selling Shareholders upon conversion of debentures. (3) The fee was estimated pursuant to Rule 457(c) under the Act on the basis of the average of the high and low salesprice of nCoat’s common stock as reported on the OTC Bulletin Board on October 4, 2007. (4) Represents all ofthe shares underlying nCoat’s Series A Convertible Notes sold to the Selling Stockholders. (5) Consisting of a portion ofthe shares underlying nCoat’s Series A Warrants. * Previously Paid ii THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1 SHALL BECOME EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. iii PROSPECTUS, SUBJECT TO COMPLETION, DATED NOVEMBER 30, 2007 nCOAT, INC. OTC Bulletin Board trading symbol:NCOA 31,305,271 Shares of Common Stock This prospectus relates to the resale of up to 31,305,271 shares (the "Shares") of common stock of nCoat, Inc., a Delaware corporation.This registration includes 5,171,719 shares which represent our common stock that was issued upon the conversion of Convertible Debentures (“Debentures”) in the original principal amount of $2,500,000, 22,500,000 shares issuable upon the conversion of our Series A Convertible 6% Notes having a principal balance of $9,000,000 and a conversion price of $.40 per share (the “Series A Notes”),and 3,633,552 shares issuable upon the exercise of our Series A Warrants which have an exercise price of $1.00 (“Series A Warrants”).The aggregate number of shares being registered was calculated as approximately 60% of the “public float” of the Company’s common stock, which is 52,400,451 shares, as of November 19, 2007. The Selling Shareholders holding Series A Notes may elect to convert, at their option, all or part of the Series A Notes’ principal amount, together with accrued interest on the Series A Notes, and exercise all or part of the Series A Warrants, into shares of our common stock at a conversion or exercise price, however as of the date hereof, no such conversion or exercise has occurred.The Selling Shareholders which held our Debentures have previously converted these Debentures to shares of common stock. Selling Shareholders will receive all of the proceeds from the resale of the Shares and we will receive none of those proceeds other than the exercise price of the Warrants, if and when they are exercised. The Selling Shareholders may be deemed to be underwriters of the Shares. Investment in the Shares involves a high degree of risk.You should consider carefully the risk factors beginning on page 8 of this prospectus before purchasing any of the Shares offered by this prospectus. nCoat, Inc., common stock is quoted on the OTC Bulletin Board and trades under the symbol "NCOA".The last reported sale price of our common stock on the OTC Bulletin Board on November 27, 2007, was approximately $0.46 per share. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities, or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this Prospectus is, 2007 1 nCOAT HAS NOT REGISTERED THE SHARES FOR SALE BY THE SELLING SHAREHOLDERS UNDER THE SECURITIES LAWS OF ANY STATE.BROKERS OR DEALERS EFFECTING TRANSACTIONS IN THE SHARES SHOULD CONFIRM THAT THE SHARES HAVE BEEN REGISTERED UNDER THE SECURITIES LAWS OF THE STATE OR STATES IN WHICH SALES OF THE SHARES OCCUR AS OF THE TIME OF SUCH SALES, OR THAT THERE IS AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES LAWS OF SUCH STATES. THIS PROSPECTUS IS NOT AN OFFER TO SELL ANY SECURITIES OTHER THAN THE SHARES.THIS PROSPECTUS IS NOT AN OFFER TO SELL SECURITIES IN ANY CIRCUMSTANCES IN WHICH SUCH AN OFFER IS UNLAWFUL. nCOAT HAS NOT AUTHORIZED ANYONE, INCLUDING ANY SALESPERSON OR BROKER, TO GIVE ORAL OR WRITTEN INFORMATION ABOUT THIS OFFERING, nCOAT, OR THE SHARES THAT IS DIFFERENT FROM THE INFORMATION INCLUDED OR INCORPORATED BY REFERENCE IN THIS PROSPECTUS.YOU SHOULD NOT ASSUME THAT THE INFORMATION IN THIS PROSPECTUS, OR ANY SUPPLEMENT TO THIS PROSPECTUS, IS ACCURATE AT ANY DATE OTHER THAN THE DATE INDICATED ON THE COVER PAGE OF THIS PROSPECTUS OR ANY SUPPLEMENT TO IT. IN THIS PROSPECTUS, REFERENCES TO "nCOAT," "THE COMPANY," "WE," "US," AND "OUR," REFER TO nCOAT, INC., AND ITS SUBSIDIARIES. TABLE OF CONTENTS Summary about nCoat, Inc., and this offering 3 Risk factors 9 Forward-looking statements 17 Use of proceeds 18 Description of business 18 Legal Proceedings 25 Management's discussion and analysis or plan of operation 25 Description of Securities 35 Selling Shareholders 39 Plan of distribution 55 Directors, executive officers, promoters and control persons 58 Commission’s position on indemnification for Securities Act liabilities 59 Security ownership of certain beneficial owners and management 60 Description of common stock 61 Certain relationships and related transactions 61 Market for common equity and related stockholder matters 62 Executive compensation 63 Changes in and disagreements with accountants on accounting and financial disclosure 64 Experts 65 Legal matters 65 Index to Financial Statements F-1 2 Summary about nCoat, Inc., and this offering nCoat, Inc. Background and History of Tylerstone Ventures Corporation nCoat, Inc. was incorporated as Tylerstone Ventures Corporation (“Tylerstone”) under the laws of the State of Delaware on September 24, 1998, with authorized common stock of 25,000,000 shares at a par value of $0.001.Tylerstone was originally a mining company.On February 24, 1999, we claimed ownership to (“staked”) a mineral claim, known as the Tylerstone Claim near Gold Bridge, British Columbia, and undertook exploration programs on the claim.In order to keep these claim rights, each year we are required to spend money on the claim; either through the physical exploration work on the property or by paying cash in lieu of work. If the latter happens, then we pay a fee to the Ministry.Each year we must pay $155 per unit. Because there are 20 units comprising the Tylerstone Claim, we are required to pay approximately $3,100 in either physical work or cash in lieu of work not done to maintain the claim in good standing for a further twelve-month period.We met the assessment requirements to maintain the claim in good standing during the last eight years and paid the Ministry of Energy and Mines for the Province of British Columbia (the “Ministry”) $3,081, to maintain the Tylerstone Claim in good standing.In the fall of 2005, we did more assessment work than required for the prior years and therefore the residual balance has been applied to future years to maintain the Tylerstone Claim in good standing until February 24, 2009. In the fall of 2006, Tylerstone’s then current management began discussions with the management of a company named nCoat, Inc.These discussions and eventual negotiations considered the possible mutual interest between the parties.Tylerstone had a registered and reporting company that had been completing requirements to be listed on the OTCBB and nCoat had an operating business that needed additional capitalization.A merger was agreed upon whereby Tylerstone would buy nCoat, run that business and change Tylerstone’s name so that nCoat, Inc. would be the name of the public entity.In anticipation of this “reverse” merger of the parties, nCoat, Inc., changed its name to nCoat Automotive Group, Inc. (“nCoat Auto”) to allow Tylerstone to amend its articles of incorporation to change its name to nCoat, Inc.We completed these administrative steps and on February 3, 2007, Tylerstone entered into a Share Exchange Agreement (the “Agreement”) with nCoat Auto for the purpose of acquiring all of the issued and outstanding shares of common stock of nCoat Auto, par value $0.001 per share (“nCoat Auto Common Stock”), in exchange for new shares of the Company Common Stock. On February 14, 2007, the parties to the Agreement completed the initial steps contemplated by the Agreement. Pursuant to the terms of the Agreement, we acquired 11,554,545 shares of nCoat Auto Common Stock from all shareholders of nCoat Auto which represented 100.0% of the issued and outstanding shares of nCoat Auto Common Stock, in exchange for 50,840,000 shares of Company Common Stock, which represented 57% of then issued and outstanding shares of Company Common Stock. As an integral part of the Agreement, we then undertook additional fund-raising financing steps as required by the terms of the Agreement. As used in this registration statement and prospectus, the terms, “nCoat,” “Company,” and “Registrant” means nCoat, Inc. together with its subsidiaries, taken as a whole, unless the context indicates otherwise. Any of the historical references to nCoat or the Company prior to the February 14, 2007 closing date refers to the historical financial information of the original nCoat, Inc. (nCoat Auto). Background and History of nCoat Auto and its Operating Subsidiaries and Affiliates nCoat Auto operated as an unincorporated association from September 25, 2004, until January 2005 when it was incorporated in Delaware under the name and style of NanoCoat, Inc.NanoCoat, Inc. was a development stage enterprise from the time of the incorporation until it completed the acquisition of High Performance Coatings, Inc. (“HPC”) on September 30, 2005.In the fall of 2006, NanoCoat, Inc. in the interest of going forward with branding and other commercial marketing efforts elected to change its name to nCoat, Inc, and then later to nCoat Automotive Group to allow for the nCoat/Tylerstone merger.From September 30, 2005, the date of the HPC acquisition, nCoat has been a fully operating company. In May 2006, nCoat Auto formed nTech, Inc. (“nTech”), a Delaware corporation that is a wholly owned subsidiary, designated to develop and hold proprietary intellectual property for the group.In June of 2007, post-merger with Tylerstone, we acquired all of the common stock of Metallic Ceramic Coatings, Inc., a Pennsylvania corporation doing business under the brand name of Jet-Hot®, (“MCCI”). Part of our business focuses on nanotechnology research, licensing, and the commercialization, distribution and application of nano-formulated, as well as traditional, surface coatings. Nanotechnology isthe branch of science dealing with manipulating, building, and organizing materials from extremely small particles, some at a molecular level. These diminutive particles can be combined in new, disruptive materials that have unique properties. 3 As we have developed our business strategy to commercialize these new products, we have focus thus far on our specialized coatings that are used by the automotive, diesel engine, trucking, recreational vehicle, motorcycle, aerospace and oil and gas industries for heat management, corrosion resistance, friction reduction, bond strength and appearance. We have operations are headquartered in Whitsett, North Carolina, along with its largest production facility. In addition, the Company maintains satellite production facilities in Quakertown, Pennsylvania, Pascagoula, Mississippi, Oklahoma City, Oklahoma; Chandler and Tempe, Arizona; and
